PER CURIAM.
This is an appeal from a district court’s order and judgment granting plaintiffs’ declaratory and injunctive relief. Defendants were required to implement a new state law relating to the method by which AFDC benefits were computed. Defendants sent computerized notices to approximately 44,-774 recipients whose benefits would be adversely affected by the changes. Plaintiffs, representing a class of welfare recipients, brought suit alleging that the notices failed to comply with applicable federal regulations. The district court found that the notices did not properly inform recipients of the circumstances under which aid would be continued pending a hearing and ordered defendants to issue new notices and to comply with proper hearing procedures. Defendants appealed.
We have carefully reviewed the record and considered the briefs and arguments of counsel. We affirm on the basis of Judge Hunter’s well-reasoned opinion reported at 435 F.Supp. 707 (W.D.Mo.1977).
We remand for consideration of plaintiffs’ pending motion in the district court for attorneys’ fees in connection with the proceedings below.
Appellees’ counsel are awarded $750 for their services on this appeal. Finney v. Hutto, 548 F.2d 740 (8th Cir. 1977), cert. granted, 434 U.S. 901, 98 S.Ct. 295, 54 L.Ed.2d 187 (1977).